Name: Commission Regulation (EEC) No 291/83 of 3 February 1983 amending Regulation (EEC) No 2425/81 laying down detailed rules for the application of the system of aid for dried grapes and dried figs
 Type: Regulation
 Subject Matter: agri-foodstuffs;  plant product;  foodstuff;  distributive trades;  economic policy
 Date Published: nan

 No L 33/ 12 Official Journal of the European Communities 4. 2 . 83 COMMISSION REGULATION (EEC) No 291/83 of 3 February 1983 amending Regulation (EEC) No 2425/81 laying down detailed rules for the application of the system of aid for dried grapes and dried figs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes ('), as amended by Regulation (EEC) No 2674/82 (2), and in particular Article 14 thereof, Article 1 Regulation (EEC) No 2425/81 is hereby amended as follows : Whereas Article 6 ( 1 ) of Commission Regulation (EEC) No 2425/81 (3) provides that two aid applica ­ tions may be submitted for each marketing year ; whereas, in cases where storage into the following marketing year is authorized pursuant to Article 10 ( 1 ) of Regulation (EEC) No 2194/81 and the products stored are sold for processing, the processor may submit his application only when the products have been processed ; whereas this situation leads to delay in the payment of the aid for products obtained during the marketing year ; whereas this situation should be remedied by allowing the processor to submit an addi ­ tional aid application relating to products bought from storage agencies after the end of the marketing year ; whereas to make the existing procedures more flexible, these measures should be applicable for products obtained from 1 January 1982 ; 1 . Article 6 (1 ) is replaced by the following : ' 1 . The processor may submit two aid applica ­ tions for each marketing year, the first relating to products obtained up to 31 December and the second to those obtained or bought during the remaining part of the marketing year. The aid application shall , within 60 days following expiry of the periods referred to above, be submitted to the agency designated by the Member State in which the processing took place . In cases where storage into the following marketing year is authorized pursuant to Article 10 ( 1 ) of Regulation (EEC) No 2194/81 and the products stored are sold for processing, an additional aid application relating to such products may be submitted . It shall be submitted within 60 days following the last day fixed for sales at prices fixed in advance from storage agencies .' 2 . Article 8 ( 1 ) is replaced by the following : ' 1 . The storage agency may submit two applica ­ tions for storage aid during the marketing year, the first relating to the period up to the end of February and the second relating to the remaining part of the marketing year. Whereas Commission Regulation (EEC) No 2197/82 (4), as amended by Regulation (EEC) No 3434/82 (5), has extended the period of storage of certain quantities of dried figs and dried grapes held by the Greek storage agencies beyond the end of the 1981 /82 marketing year ; Whereas Regulation (EEC) No 2425/81 should be amended to allow periodically submission of applica ­ tions for storage aid during the extended period of storage ; (') OJ No L 214, 1 . 8 . 1981 , p. 1 . (2) OJ No L 284, 7 . 10 . 1982, p. 3 . (3) OJ No L 240, 24 . 8 . 1981 , p. 1 . (4) OJ No L 233 , 7 . 8 . 1982, p. 24 . 0 OJ No L 361 , 22 . 12 . 1982, p. 1 . 4. 2 . 83 Official Journal of the European Communities No L 33/ 13 In cases where storage into the following marketing year is authorized pursuant to Article 10 ( 1 ) of Regulation (EEC) No 2194/81 , additional aid appli ­ cations may be submitted for each period of six months and, where applicable, at the end of the storage period . Each application shall be submitted within 60 days following the end of the storage period concerned.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 ( 1 ) shall , at the request of the person concerned, apply to products obtained from 1 January 1982 . In that case , the application shall be submitted before 1 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 February 1983 . For the Commission Poul DALSAGER Member of the Commission